DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
1.	Applicant’s amendment filed on 07/22/2021, has been entered and carefully considered.  Claims 1, 10, 12, 20, 26-27 are amended.  Claims 1-2, 4, 5, 7-12, 14-15, 17-21,23, 25-27, 29, and 30 are currently pending.

REASONS FOR ALLOWANCE
2. 	Claims 1-2, 4, 5, 7-12, 14-15, 17-21,23, 25-27, 29, and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for segmenting the encoded UCI bits into at least two segments.
The independent claims 1, 12, 20 and 27 recites, inter alia, a method for allocating the coded bits equally to the at least two segments, and transmitting the UCI in the at least two segments according to the assignment.
Applicant has amended independent claims 1, 12, 20 and 27 with limitations: “the assigning comprising: excluding one or more of the coded bits from the at least two segments as filler bits; setting the excluded one or more of the coded bits to predetermined values; and allocating the coded bits other than the excluded one or more of the coded bits equally to the at least two segments”, which is neither taught nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200281013, Li et al., disclose Method for transmitting uplink control information and mobile station.
US 20200007161, Dikarev et al., disclose Techniques for employing polar code in connection with nr (new radio).
US 20200358557, Park et al., disclose Method and apparatus for data transmission in wireless communication system.
3GPP TS 38.300, V15.0.0 (2017-12) disclose UCI code block segmentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413